Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Non-Final Office Action
Applicant is advised that the Notice of Allowance mailed 27 May 2020 is vacated. The withdrawal from issue was mailed 06 July 2020. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 21-39, considered unpatentable for the reasons indicated below in the 35 USC §112(a) and 35 USC §101 rejections.

Status of Claims
Claims 21-39 are pending.
	Claims 21-39 are rejected.
	
Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 
Therefore, the effective filing date of the instant application is the filing date of this application, 26 April 2017.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 21-39 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method of assessing decay of a drug in a drug composition due to environmental conditions or age. The method comprises the steps of: 1) providing the drug composition which comprises the drug with decay characteristics, and an initial amount of a taggant with known decay characteristics; 2) measuring the amount of decayed taggant and calculating the decay rate of the taggant based on the measured decayed amount and the original initial amount; and 3) extrapolating the decay rate of the drug based upon the decay rate of the taggant and the decay characteristics of the drug (Claims 21-32). 
The claimed invention is also drawn to a second method of assessing decay of a drug in a drug composition due to environmental conditions or age. The method comprises the steps of: 1) providing the drug composition which comprises the drug with decay characteristics, and first, second and third taggants each with discrete first, second and third decay characteristics, respectively, wherein the drug decay characteristics correspond to the first, second and third decay characteristics; 2) calculating various ratios between the second and first taggants, and the third and first taggants at first points in time; 3) measuring the amount of the first, second, and third taggants at a second point in time; 4) calculating the various ratios at the second points in time; 5) comparing the amounts of first, second and third taggants at the first points in time to the amounts of first, second and third taggants at the second points in time; and 6) calculating the decay rate of the drug based on the calculated exposures and the decay characteristics of the drug (Claims 33-39).
 2) Regarding the state of the prior art- An exhaustive search of the prior art reveals that there is no information present in the prior art for carrying out the claimed invention, because there is no information pertaining to assessing drug decay based on taggant decay rate under various conditions. Thus, and ordinary artisan could not glean understanding of the claimed invention from the knowledge presented within the prior art.
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- Applicants have not provided any working examples. They have provided only generic flow charts to disclose their ideas. Although Applicants indicate that the invention will work using the Arrhenius equation (AE) and show how the Arrhenius equation may be derivatized (well-known in the art (Mahato et al. (2018) Chap. 7, Chemical kinetics and stability, pp. 182-183, para. 7.3.1.1)), Applicants provide no evidence that such an invention will work and provide no requisite information regarding any showing that, by derivatizing this equation, a constant has been discovered which demonstrates that in fact using any ‘taggants’ such as those disclosed or any chemical known (which reads on a ‘taggant’ as claimed) can be used to determine the decay rate of a drug.
5) Regarding the quantity of experimentation needed to make or use the invention - Primary to the enablement issue is that every chemical inherently has a unique degradation rate. Currently, in order to measure a degradation rate of a chemical, a measurement of the presence of a chemical is conducted at an original time To and a later time T1 to calculate the degradation rate based on the AE routinely called ‘forced degradation studies’. This measurement is used to assess the degradative nature of pharmaceuticals in order to study the shelf-life of drugs and to assign expiry dates. Every drug has a unique, inherent degradation (decay) rate and every ‘taggant’ has a unique, inherent degradation (decay) rate. Even in the situation where a particular drug is admixed with a particular taggant under the same controlled conditions, since the drug has a unique degradation rate and the taggant has a unique degradation rate, it would be at best difficult to pinpoint a degradation rate for the drug using the degradation rate of the taggant. Therefore, one of ordinary skill in the art would have to determine the decay rate of each taggant and each drug to be used in the claimed subject matter in order to determine if both a particular taggant has the same decay rate as a particular drug, if such a relationship can be found, in order to be able to equate the decay characteristics of a taggant to the decay characteristics of a drug. This amount of experimentation is undue. The subject matter of claim 33 describes the drug decay characteristics as corresponding to the (first, second and third) decay characteristics of (first, second and third) taggants. However, Applicant has not provided a working example identifying applicable compounds.
6) Regarding the predictability of the art- The state of the art is highly unpredictable. Even if one of ordinary skill in the art could find a taggant and a drug with the exact same decay characteristics, there would be no way to predict unequivocally that the decay rate of both the taggant and the drug would be the same under all and sundry environmental conditions (e.g., light exposure, temperature, moisture exposure or chemical exposure). (In fact, Mahato et al. teaches that a drug itself often undergoes more than one chemical reaction or a series of reactions in the same environment (pg. 180, para. 7.2.6.)) Because the taggant and drug are inherently different compounds, they would most likely respond differently to different environmental conditions. However, again, with regard to the general selection of various taggants and drugs different environmental conditions will effect each of the taggants and drugs differently, because they are all discrete compounds.
7) Regarding the breadth of the claims- Claims 21 and 33 are broad in that they are drawn to methods for assessing decay of a drug in a drug composition due to environmental conditions or age in which any taggant or any drug may be used, the taggants and drugs having any type of decay characteristics.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that one of ordinary skill in the art could combine a taggant with a drug, each with different decay characteristics, and determine the decay rate of the drug under some specific environmental condition. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use of taggants to determine the decay rate of a drug, apart from the use of radiation in radiopharmaceuticals (Mahato et al., Chap. 13, Radiopharmaceuticals, pp. 303-305, para. 13.2 thru 13.2.2). Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the decay characteristics of a specific taggant and a specific drug that could be used to determine the decay rate of the drug under an array of different environmental conditions. Such amounts to undue experimentation.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are drawn to methods of assessing decay of a drug in a drug composition. As such, the instant claims are drawn to a process, which is a statutory category of invention. (STEP 1: YES).
The first step in the process of claim 21 is ‘providing the drug composition’.  Although the drug composition can be directed to a naturally occurring drug, such as a naturally occurring chemical or protein or DNA/RNA, for example, since the method as a whole is directed to more than simply ‘providing’ the drug, this step is not necessarily a judicial exception. The second step of the method is ‘measuring the amount of the taggant’ which tells a practitioner to use any means or instrumentation available in the art to analyze the amount of taggant in the drug composition. Measuring the amount of the taggant is not directed toward a judicial exception itself, because the step requires more than a mental step or visual observation in order to accomplish the step. The third step; ‘calculating the decay rate of the taggant’ is a mathematical calculation which is considered a judicial exception, as a court-recognized abstract idea. The fourth step ‘extrapolating the decay rate’ may be done visually or mentally or by pen and paper and is considered an abstract idea. In addition, the ‘calculating’ and ‘extrapolating’ steps are carried out to observe or attempt to ‘capture’ a natural law; i.e., the natural decay rate of a drug. The decay rate of a drug exists apart from any so-called ‘hand of man’ or human action. Therefore, the natural decay or degradation rate is considered to be a natural phenomenon. As such, the instant claims recite judicial exceptions in the form of abstract ideas and a natural phenomenon (STEP 2A, PRONG ONE: YES).
The claim recites the steps of ‘providing the drug composition’ and ‘measuring the amount of the taggant.’  These steps are recited so generically that they represent no more than ubiquitous lab techniques known in the art and generally link the judicial exceptions to a scientific technological environment. It is apparent that the ‘providing’ and ‘measuring’ steps are merely carried out in order to perform the various claimed judicial exceptions and, therefore, offer no more than insignificant ‘extra-solution activity’- and insignificant pre-extra-solution activity does not impose a meaningful limit on the judicial exceptions. The claim also does not apply the judicial exceptions directly. The claim does not effect a transformation or reduction to a different state or thing. As such, the instant claims do not recite additional elements that integrate the judicial exceptions into a practical application of the exceptions (STEP 2A, PRONG TWO: NO).
Besides the claimed judicial exceptions, the claim recites ‘providing the drug composition’ (whereby the ‘drug composition’ comprises a drug and an initial amount of a taggant with known decay characteristics) and ‘measuring the amount of decayed taggant’. The claim as a whole does not amount to significantly more than the judicial exceptions, because the steps, in addition to the abstract ideas and natural phenomenon, are no more than insignificant pre-solution activity and fail to elevate the claim to ‘significantly more’ than the judicial exceptions. The steps are highly-generalized and are conventional, and, therefore, not sufficient to transform the judicial exceptions into a patentable concept. The steps are well understood, and routinely carried out by those of ordinary skill in the art, and the concept of admixing isotopes (here, ‘taggant’) with drugs for pharmacokinetic studies (whereby the isotopes are measured and extrapolated to decay of a drug; e.g., in vivo) is well understood, routine, conventional activity carried out within the field (see Mahato et al. (2018) Chap. 13, Radiopharmaceuticals, pp. 303-305, para. 13.2 thru 13.2.2).
In addition, claims 22-24, 30, 31, 34, 35 and 38 merely describe decay characteristics inherent to the taggant(s) and/or the drug (either relative to each other or relative to an environmental condition) or describe how the methods of claims 21 and 33 can be used (i.e., as intended uses).
Claims 25-28 and 36 give examples of compounds that may be contained in the taggant(s), some of which are naturally occurring compounds. On the other hand, with regard to those compounds which are not naturally occurring (as well as those that are), Applicant has not described how the decay rates for any of the cited compounds can be specifically determined. Therefore, the incorporation of any of the non-naturally occurring compounds into the independent claims would not result in a ‘preponderance of evidence’ that would render Claims 21 and 33 patent eligible in the context of the instantly-cited judicial exceptions.
Claims 29 and 37 describe instrumentation by which the amount of taggant(s) may be measured. The use of each of the cited instruments is well understood, routine and/or conventional activity with regard to the measurement of compounds or determination of compound content. Claim 32 merely describes the relative amounts of taggant and drug contained with the drug composition. Claim 39 merely describes where the taggant(s) (to be measured) are to be found (i.e., in the excreta of a consumer). Therefore, none of the limitations cited in the dependent claims add any additional elements, with regard to structure and/or function, that add significantly more than the judicial exception. As such, the instant claims overall do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
With regard to claim 33, the claim merely adds additional taggants and additional abstract ideas of calculating ratios of the first to the second and third taggants at a first point in time and at a second point in time, and calculating an exposure of the composition to factors which trigger a first decay characteristic, comparing the amounts of the taggants, comparing the ratios of the taggants and ‘calculating a decay rate of the drug based on the calculated exposures and the decay characteristics of the drug.’ Even though this claim adds additional taggants to the drug and whereby each taggant has a decay characteristic, all chemicals inherently possess a unique decay characteristic. The measuring step, similar to that recited in claim 21, broadly instructs one of ordinary skill in the art to carry out any known protocol for measuring the taggants. Similar to claim 21, the drug may be any known drug, naturally or non-naturally occurring, and the ‘taggants’ may be any chemical. Therefore, there is no meaningful limitation within these steps and they appear to merely pose a means to capture/claim the judicial exceptions which include calculating amounts and ratios and comparing the amounts and/or ratios in order to calculate a decay rate of the drug ‘based on the calculated exposures and the decay characteristics of the drug’. As such, there is no inventive concept within the scope of claim 33 to surmount a non-eligibility finding under 35 USC §101.
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651